Title: From Thomas Jefferson to Bernard Peyton, 11 May 1821
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monticello
May 11. 21.
I know I have no right to draw on you, and the miller tells me it will be 10. days before he can send off a cargo of my flour. in the mean time my gr. daughter Ellen pays a visit of a week or 10. days to Richmond, and her occasions there will not wait the sending off my flour. I have therefore given her an order on you for 100.D. which will certainly be replaced within a week or 10. days after the advance. yours affectionatelyTh: Jefferson